The fact that the statement of facts was filed too late, as stated in our former opinion, is not denied. Appellant files with this record certain correspondence, also the ex parte affidavits of two of the jurors who sat in this case. Said correspondence suggests no misconduct or fault on the part of any of the officers of the trial court causing or contributing to the failure of appellant to file his statement of facts within *Page 583 
the time required by law. We cannot accept or permit an attack upon the regularity of the conduct of a trial by ex parte affidavits. If appellant, through no fault of his, failed to have his record in condition as required by statute, this is to be regretted; unless, however, it be shown that such failure was through no lack of diligence on the part of appellant, and was the result of the wrong-doing of some one officially connected with the preparation and filing of such statement of facts, we would not be authorized to consider same.
The motion for rehearing will be overruled.
Overruled.
Morrow, P. J., not sitting.